Citation Nr: 0325209	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-07 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
July 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim for service connection for a back disability 
on the basis that no such disability had been shown during 
service or until June 2001.  The veteran testified at a 
Travel Board hearing in April 2003 in connection with his 
appeal.  


REMAND

The Board finds that, for the reasons that follow, additional 
RO action is necessary before the issue on appeal may be 
reviewed by the Board.  

The back disability at issue is shown by private medical 
records and the report of a November 2001 VA examination to 
consist of spondylolisthesis of L5 on S1, degenerative disk 
disease of the lumbar spine at L5-S1, and lumbar disc bulging 
at L5 and L3-L4.  Service medical records contain no 
reference to injury or disease of the low back.  The veteran 
related at the November 2001 VA examination that he had begun 
to have spontaneous pain in his back about 10 years earlier.  

The veteran contends that the postservice onset of back 
pathology is related to spinal taps administered in service 
to numb his body from the waist down during surgery to repair 
a laceration of the left Achilles tendon.  He claims that 
eight spinal taps were performed.  Service medical records 
show that the veteran was hospitalized for 10 days in April 
1972 and that the anesthetic used for  an Achilles tendon 
laceration repair was "hyperbaric spina."  The number of 
taps is not shown.  

Regardless of whether continuity of symptomatology since 
service is demonstrated, the medical question of whether the 
current back disability is related to a spinal tap in service 
must be resolved.  Medical evidence is required since the 
Board is prohibited from exercising its own independent 
judgment is resolving medical issues arising in appeals for 
benefits.  A VA examination for the purpose of obtaining a 
medical opinion as to the existence of a medical nexus 
between current disability and service is therefore required.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should ensure that all 
development and notification actions 
required to satisfy the VCAA are 
undertaken with respect to the issue on 
appeal.  

2.  The veteran should undergo a special 
VA orthopedic examination to ascertain 
whether there is a medical nexus between 
his current back disability and service.  
All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should confirm in the report 
that the claims file was available and 
was reviewed.  

On the basis of current findings, a 
thorough review of the file, and a 
history obtained from the veteran, the 
examiner should respond to the following 
question and provide a full statement of 
the basis for the conclusions reached:  

Is it as likely as not that the 
veteran's current low back 
disability is etiologically 
related to one or more spinal 
taps performed in service in 
connection with surgical repair 
of the left Achilles tendon?  

3.  The appeal should be readjudicated in 
light of all of the relevant evidence of 
record.  If the determination is adverse 
to the veteran, a supplemental statement 
of the case should be prepared and the 
veteran and his representative should be 
allowed a reasonable period of time for 
reply.  

Thereafter, the remanded issue should be returned to the 
Board for further review, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to satisfy the requirements of the law.  
The Board does not intimate any factual or legal conclusions 
as to the outcome ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



